Title: Thomas Jefferson to William D. Taylor, 1 April 1817
From: Jefferson, Thomas
To: Taylor, William D.


          
            Sir
            Monticello Apr. 1. 17.
          
          A friend informs me he has seen in the Enquirer a tract of land of mine in Rockbridge, of 157. acres including the Natural bridge advertized for sale for the taxes. I suppose this must have been in that paper of Mar. 21. which has failed to come to me and therefore not seen by myself. the lands being under lease I had relied on the tenant for the payment of the taxes. I must now ask the favor of you to apply to mr Gibson of the firm of Gibson & Jefferson of Richmond, who, on presenting this letter will pay the amount due. you will further oblige me by committing the reciept to the mail, that I may be at ease as to the payment. Accept the assurance of my respect.
          Th: Jefferson
        